DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

2.	This Non- Final Office Action is in response to the initial filing of application #16/328596 on February 26, 2019. 
3.	Claims 1-20 are currently pending and are considered below.

Information Disclosure Statement

4.	The information disclosure statement (IDS) submitted on 02/26/2019; 05/09/2019; 05/13/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation

5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

7.	As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 


8.	Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

9.	Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

10.	Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


12.	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

13.	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101

14.	35 U.S.C. 101 reads as follows:




15.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claimed invention is related to comparing two or more images of a person.   
	Claim 1 (a system) recites compare two or more images of a person and identify information associated with a person.  These recited limitations fall within the “Certain Methods of Organizing Human Activities” groupings of abstract ideas as it relates to commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising; marketing; or sales activities or behaviors; business relations). Accordingly, the claims recites an abstract idea.
	Claim 18 (an apparatus) recites compare two or more images of a person and identify information associated with a person.  These recited limitations fall within the “Certain Methods of Organizing Human Activities” groupings of abstract ideas as it relates to commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising; marketing; or sales activities or behaviors; business relations). Accordingly, the claims recites an abstract idea.
	Claim 19 (a device) recites compare two or more images of a person and identify information associated with a person.  These recited limitations fall within the “Certain Methods of Organizing Human Activities” groupings of abstract ideas as it relates to commercial or legal interactions (including agreements in the form of contracts; legal sales activities or behaviors; business relations). Accordingly, the claims recites an abstract idea.
	Claim 20 (a device) recites compare two or more images of a person and identify information associated with a person.  These recited limitations fall within the “Certain Methods of Organizing Human Activities” groupings of abstract ideas as it relates to commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising; marketing; or sales activities or behaviors; business relations). Accordingly, the claims recites an abstract idea.
This judicial exception is not integrated into a practical application because the claims at best would use a computer, a camera, a communication device, an information collection device, an image analysis device, an information collection unit, an image analysis unit to perform picking up images for each produce type, compare two or more images of a person and identify information associated with a person, as such the use of a computer and , an information collection device, an image analysis device, an information collection unit, an image analysis unit to perform picking up images for each produce type and networks are recited at a high level of generality (i.e., as a generic processor performing a generic computer function of processing data) such that it amounts to no more than mere instructions to apply the exception using a generic computer component-MPEP 2106.05(f).  As a whole and/or in combination these additional elements is no more than mere instructions to apply the exception using a generic device.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose 
The claims do not include additional elements that are efficient to amount to significantly more than the judicial exception because as discussed above, the additional elements of transmitting information acquired amounts to no more than mere instructions to apply the exception using a generic computer component (Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information). For the same reason these elements are not sufficient to provide an inventive concept. For these reasons, there is no inventive concepts in the claims and thus the claims are not patent eligible.
As for dependent claims 2-16, these claims recite limitations that further define the same abstract idea noted in claim 1. Therefore, they are considered patent ineligible for the reason given above.
As for dependent claim 17, these claim recites limitations that further define the abstract idea noted in claim 1. In addition, the claim recite the additional elements of transmitting information acquired performed by a communication device, are merely tools for analyzing and generating metadata. The communication device in the step is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Even in combination, these additional elements do not integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea itself. The claim is ineligible.



Claim Rejections - 35 USC § 103

17.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

18.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



19.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

20.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards et al. (U.S. Patent No. 7,043,056) (hereinafter ‘Edwards’) in view of Moon et al. (U.S. Patent No. 8,219,438) (hereinafter ‘Moon’).

Claims 1 and 18-20:  Edwards discloses an information collection system, an electronic shelf label, an electronic point of purchase (POP) advertising, and a character information display device, comprising:
an information collection device that includes an image pickup unit for each product type, Edwards teaches the use of a camera to capture images of person gazing at desired product (see at least column 2 lines 26-37, column 5 lines 29-32, column 6 lines 43-59, column 7 lines 10-32 and column 19 lines 21-23); and
an image analysis device configured to compare two or more images of a person picked up by a plurality of the image pickup units and identify information associated with a person, Edwards teaches cameras are processing the image data collected in order to determine face position until match is found through face localization (see at least column 9 lines 22-67).  
Edwards teaches the limitations mentioned above, but Edwards is silent on the identity information associated with a person.  However, Moon teaches detects any human faces and keeps individual identities of them by tracking them (see at least column 6 lines 55-60 and column 7 lines 10-17).  It would have been obvious to a PHOSITA before the effective filing date of the invention for Edwards to modify to include the teaching of Moon in order to analyze demographic groups.

Claim 2:  Edwards in view of Moon disclose the information collection system according to claim 1, wherein the information associated with a person includes information associated with which product type a person whose image is picked up looks at, Edwards teaches users gaze are fixated on icon of desired product (see at least column 17 lines 24-65 and column 19 lines 16-23). 

Claim 3:  Edwards in view of Moon disclose the information collection system according to claim 2, Edwards does not specifically teach information associated with a result of identification of the person who looks at the product type for each product type, Moon teaches detects any human faces and keeps individual identities of them by tracking them (see at least column 6 lines 55-60 and column 7 lines 10-17).  It would have been obvious to a PHOSITA before the effective filing date of the invention for Edwards to modify to include the teaching of Moon in order to analyze demographic groups.

Claim 4:  Edwards in view of Moon disclose the information collection system according to claim 3, wherein information associated with a number of people who look at the product type within a certain period of time, Edwards teaches users gaze are fixated on icon of desired product and measuring the gaze fixation data, dwell time and timing over several hours (see at least column 16 lines 24-39 column 17 lines 24-65 and column 19 lines 16-23). 

Claim 5:  Edwards in view of Moon disclose the information collection system according to claim 3, wherein the information associated with the result of identification of the person who looks at the product type includes information associated with a time length in which the person looks at the product type, Edwards teaches users gaze are fixated on icon of desired product and measuring the gaze fixation data , dwell time and timing over several hours (see at least column 16 lines 24-39 column 17 lines 24-65 and column 19 lines 16-23). 

Claim 6:  Edwards in view of Moon disclose the information collection system according to claim 3, wherein the information collection device is a network camera that has an image pickup function and a communication function, an electronic shelf label that has an image pickup function and a communication function, or an electronic point of purchase (POP) advertising that has an image pickup function and a communication function, Edwards teaches the use of a camera to capture images of person gazing at desired product (see at least column 2 lines 26-37, column 5 lines 29-32, column 6 lines 43-59, column 7 lines 10-32 and column 19 lines 21-23).

Claim 7:  Edwards in view of Moon disclose the information collection system according to claim 6, wherein the comparison of the two or more images of the person is Edwards teaches the use of a camera to capture images of person gazing at desired product (see at least column 2 lines 26-37, column 5 lines 29-32, column 6 lines 38-59, column 7 lines 10-32 and column 19 lines 21-23).

Claim 8:  Edwards in view of Moon disclose the information collection system according to claim 7, wherein the information associated with the result of identification of the person who looks at the product type identifies a product type corresponding to the information collection device that picks up an image of a face that faces front the most on a basis of comparison of directions of a face of a person in a plurality of the images, Edwards teaches the use of a camera to capture images of person gazing at desired product (see at least column 2 lines 26-37, column 5 lines 29-32, column 6 lines 38-59, column 7 lines 10-32 and column 19 lines 21-23).

Claim 9:  Edwards in view of Moon disclose the information collection system according to claim 8, wherein the comparison of directions of the face of the person in a plurality of the images is comparison, between images, of size of two sections in a face of a person included in a plurality of the images, Edwards teaches the use of a camera to capture images of person gazing at desired product (see at least column 2 lines 26-37, column 5 lines 29-32, column 6 lines 38-59, column 7 lines 10-32 and column 19 lines 21-23).

Edwards teaches the use of a camera to capture images of person gazing at desired product (see at least column 2 lines 26-37, column 5 lines 29-32, column 6 lines 38-59, column 7 lines 10-32 and column 19 lines 21-23).

Claim 11:  Edwards in view of Moon disclose the information collection system according to claim 9, wherein the comparison of size of two sections between images is a ratio or an absolute value of a difference between a distance between a left end of a face region and a center of a face and a distance between a right end of the face region and the center of the face, Edwards teaches the use of a camera to capture images of person gazing at desired product (see at least column 2 lines 26-37, column 5 lines 29-32, column 6 lines 38-59, column 7 lines 10-32 and column 19 lines 21-23).

Claim 12:  Edwards in view of Moon disclose the information collection system according to claim 9, wherein the comparison of size of two sections between images is a ratio or an absolute value of a difference between a distance between a center of a face and a center of a right eye and a distance between the center of the face and a center of a left eye, Edwards teaches the use of a camera to capture images of person gazing at desired product (see at least column 2 lines 26-37, column 5 lines 29-32, column 6 lines 38-59, column 7 lines 10-32 and column 19 lines 21-23).

Claim 13:  Edwards in view of Moon disclose the information collection system according to claim 8, wherein the information collection device further includes a ranging sensor, and supplies a result of distance measurement obtained by using the ranging sensor to the image analysis device, Edwards teaches capturing images of the face at two viewpoints (measurements) (see at least column 2 lines 55-67, column 6 lines 40-64 and column 13 lines 22-25).

Claim 14:  Edwards in view of Moon disclose the information collection system according to claim 13, wherein the image analysis device identifies same person on a basis of the result of distance measurement, Edwards teaches capturing images of the face at two viewpoints (measurements) (see at least column 6 lines 40-64 and column 13 lines 22-25).

Claim 15:  Edwards in view of Moon disclose the information collection system according to claim 8, Moon teaches wherein the image analysis device is configured to detect information associated with a motion of a person by comparing the two or more images of the person, Edwards teaches cameras are processing the image data collected in order to determine face position until match is found through face localization (see at least column 9 lines 22-67), Moon teaches identify same person on a basis of the detected information associated with the motion of the person, Moon teaches detects any human faces and keeps individual identities of them by tracking them (see at least column 6 lines 55-60 and column 7 lines 10-17).  It would 

Claim 16:  Edwards in view of Moon disclose the information collection system according to claim 15, Moon teaches wherein the information associated with the motion of the person includes at least any one or more of a movement start time, a movement stop time, a time at which the person moves into a frame, and a moving direction, Moon teaches detects any human faces and keeps individual identities of them by tracking them (see at least column 6 lines 55-67 and column 7 lines 10-17).  It would have been obvious to a PHOSITA before the effective filing date of the invention for Edwards to modify to include the teaching of Moon in order to analyze demographic groups.

Claim 17:  Edwards in view of Moon disclose the information collection system according to claim 6, further comprising:
Moon teaches a communication device that transmits information acquired from the information collection device and a result of image analysis performed by the image analysis unit, Moon teaches Hidden Markov Model to estimate the facial image sequence and responses of users (see at least column 8 lines 18-33).  It would have been obvious to a PHOSITA before the effective filing date of the invention for Edwards to modify to include the teaching of Moon in order to analyze demographic groups.

Conclusion

21.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)	Hill (U.S. Pub. No. 2006/0206371) talks about vide- taping facial expressions and measuring a consumer’s emotional reaction to marketing stimuli.
b)	Black et al. (U.S. Patent No. 5,774,591) talks about analyzing two images and tracking facial motion through sequences of images while recognizing facial gestures and expression.
c)	Huang et al. (U.S. Patent No. 8,725,567) talks about a variety of sensors and sensing systems (e.g., face recognition, pattern recognition, proximity sensors, audio sensors, light sensors, and transaction recognition) can be employed to glean as much information as possible about a potential customer or group of customers within close proximity to a particular display device.

22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARILYN G MACASIANO whose telephone number is (571)270-5205.  The examiner can normally be reached on Monday-Thursday 7:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARILYN G MACASIANO/Primary Examiner, Art Unit 3688                                                                                                                                                                                             09/29/2021